Citation Nr: 9923789	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
abdominal scars, due to a colon operation performed at a VA 
facility. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
sexual dysfunction, due to a colon operation performed at a 
VA facility.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
amputation of left ring and middle finger, due to emergency 
treatment performed at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1939 to September 
1945.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1997 rendered by VA's 
St. Petersburg, Florida, Regional Office (RO), whereby the 
veteran's claims identified on the first page of the decision 
were denied.  


FINDINGS OF FACT

1.  The veteran has a scar that is a necessary consequence of 
surgical treatment received at a VA medical facility in May 
1988.

2.  There is no competent evidence of record that the veteran 
has a sexual dysfunction disorder as a result of 
hospitalization, medical or surgical treatment received at a 
VA medical facility in May 1988.

3.  There is no competent evidence of record that the veteran 
has a left ring or middle finger disorder as a result of 
hospitalization, medical or surgical treatment received at a 
VA medical facility in April 1980.



CONCLUSIONS OF LAW

1.  The claim for benefits pursuant to 38 U.S.C. § 1151 for a 
scar or sexual dysfunction disorder due to medical treatment 
received at a VA medical facility in May 1988 is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C. 
§§ 1151, 5107(a) (West 1991 & Supp. 1999).

2.  The claim for benefits pursuant to 38 U.S.C. § 1151 for a 
left ring and middle finger due to medical treatment received 
at a VA medical facility in April 1980 is not well grounded 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C. §§ 1151, 
5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). 

Establishing a well-grounded claim for a particular 
disability requires more than mere allegations.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993).

The Board notes that while this case was pending appellate 
review, the Court invalidated 38 C.F.R. § 3.358(c)(3), on the 
grounds that it did not properly implement 38 U.S.C. § 1151 
(formerly § 351), in that it contained an additional element 
of fault.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed.Cir. 1993).  That decision was also 
appealed, and in December 1994, the United States Supreme 
Court affirmed the lower courts' decisions in Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994).  On March 16, 
1995, amended VA regulations were published to conform to the 
Supreme Court's decision.  However, the Board notes that 
although the veteran's claim was in appellate status at the 
time that fault was not to be considered as an element under 
the pertinent law and regulations, we do not reach the issue 
of negligence until it is shown that the veteran has an 
additional disability resulting from treatment.  

In pertinent part, 38 U.S.C. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . ., disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statue, 
provides, in pertinent part:

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury . . 
. As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. § 1151 for the 
continuance or natural progress of 
disease or injuries for which the . . . 
hospitalization, etc., was authorized.  
(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of . . . hospitalization, 
medical or surgical treatment, . . . the 
following considerations will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  (2)  The mere fact that 
aggravation occurred will not suffice to 
make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination.

Thus, in order to have a well-grounded claim the veteran must 
present some evidence of additional disability and, if found 
to be present, there must be some evidence that the 
additional disability was suffered as a result of training, 
hospitalization, medical or surgical treatment or 
examination.  Here, the veteran has contended that his 
current disorders were caused by improper treatment rendered 
by a VA doctor in April 1980 and  May 1988.

In essence, he contends that he suffers from increased pain 
due to the emergency treatment he received in April 1980, 
when his left ring and middle fingers were treated for 
traumatic partial amputation.  In addition, he contends that 
although he was told of the possibility of impotence from his 
surgical procedure in May 1988, that he now suffers from 
additional sexual dysfunction, and a scar disability, that 
are both due to this procedure, and that it was negligently 
performed. 

In the instant case, the evidence does not demonstrate that 
additional disability of the left ring or middle fingers, or 
that a scar or sexual dysfunction disability was incurred as 
a consequence of treatment accorded him by VA.  The Board 
must accordingly find that a claim for VA benefits under 
38 U.S.C. § 1151 (West 1991 & Supp. 1999) for these alleged 
disabilities are not well grounded and therefore must be 
denied.

The review of the veteran's claims folder shows that he 
presented to the emergency room and had an operative 
procedure performed in April 1980 because of an accident he 
had with his lawn mower.  The pre and postoperative diagnosis 
was partial amputation of the left middle and ring fingers at 
the distal phalanx.  

The record also shows that he had an operative procedure 
performed in May 1988, after he was admitted with a history 
of colon polyp found on colonoscopy.  The report of that 
procedure shows that he "continued to have some discharge 
from the superior aspect and this was opened on post op day 
#6.  [He] was started on dressing changes at the time.  He 
continued to have purulent discharge and had the entire wound 
opened and required multiple debridements at the bedside of 
some necrotic fascia.  Apparently, [he] handled his own 
dressing changes.  There was good granulation tissue and no 
further evidence of necrosis."   

Additional records show that the procedures performed were 
proctosigmoidoscopy, colonoscopy, polypectomy, exploratory 
laparotomy, lyis of adhesions, and a low anterior resection.  
The report of the operative procedure shows that "there was  
[sic] some previous adhesions from prior abdominal operation 
for blunt trauma...".  The report also noted that "there was 
a large, very thick walled intramural process in the 
descending colon at the level of the peritoneal reflection.  
This was felt to represent significant previous diverticular 
disease."  

Although the veteran testified at his personal hearing that 
he currently suffers from a sexual function disability and 
disabilities of the left ring and middle finger, the Board 
must point out that no clinical evidence has been presented 
in this case to show either that these disabilities exist, or 
that if extant, they are due to a VA procedure or treatment.  
With respect to abdominal scarring, there is no evidence that 
any scarring is anything other than the necessary consequence 
of the veteran's surgery.  38 C.F.R. §  3.358 (c) (3).  

That is, although the veteran contends that he does suffer 
from additional disability as a result of VA treatment, he 
has not submitted clinical evidence showing that any 
additional disability has arisen from either period of VA 
treatment.

Although the veteran is certainly competent to state what his 
symptoms are, it has not been indicated that he possesses the 
requisite medical knowledge to be competent to address a 
matter involving medical principles or medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(layperson is generally not competent to render an opinion on 
a matter requiring medical knowledge, such as diagnosis or 
causation).  

In brief, the Board concludes that because the veteran has 
failed to present any medical evidence identifying an 
additional disability, or a causal relationship between any 
current additional disability and these alleged occurrences, 
his claims are not well grounded.  Thus, there is no need to 
address these claims further.  Accordingly, his various 
claims for entitlement to compensation under 38 U.S.C. § 1151 
due to VA treatment must be denied, as they are not well 
grounded.



ORDER


Having found the claim not well grounded, entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 for a scar 
disorder resulting from medical treatment provided by VA is 
denied.

Having found the claim not well grounded, entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 for a 
sexual dysfunction disorder resulting from medical treatment 
provided by VA is denied.

Having found the claim not well grounded, entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 for a left 
ring and middle finger disorder resulting from medical 
treatment provided by VA is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

